DETAILED ACTIONStatus of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is in response to a Request for Continued Examination dated December 21, 2021. Claims 1-20 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.11, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Allowable Subject Matter
Claims 1-20 are pending 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, taken either individually or in combination with other prior art of record fails to teach or render obvious the invention as claimed as follows:
1. (Currently Amended) A computer implemented method for validating bank account numbers and being performed on a computing device, said method comprising:
by selecting at least one valid bank account number of bank account numbers, the valid bank account numbers selected each of the purged bank account numbers being within a close proximity threshold to at least one of the  
inputting a request to validate a bank account number associated with a routing number;
determining a validation status of the input bank account number using a nearest-neighbor based validation process, the validation status determined by:
searching the valid numbers list for at least two valid bank account numbers that are neighbors of the input bank account number, the at least two valid bank account numbers including a larger account number that is greater than the input bank account number and a smaller account number that is smaller than the input bank account number; and
determining if a distance between the input bank account number and the larger account number and a distance between the input bank account number and the smaller account number are within a predetermined proximity threshold;
setting the validation status to an invalid status when it is determined the input bank account number is not within the predetermined proximity threshold to at least two valid bank account numbers that are neighbors of the input bank account number, and
invalidating a transaction based on the validation status having an invalid status 
2. (Previously Presented) The method of claim 1, wherein the nearest neighbor- based validation process comprises
setting the validation status to a valid status when it is determined that the input bank account number is within the predetermined proximity threshold to one or more of the at least two valid bank account numbers that are neighbors of the input bank account number.
3. (Original) The method of claim 2, further comprising:
searching a candidate numbers list for at least one candidate bank account number that is within the predetermined proximity threshold of the input bank account number after it is determined that the input bank account number is not within the predetermined proximity threshold to one or more of the at least two valid bank account numbers that are neighbors of the input bank account number; and
setting the validation status to the valid status when it is determined that the at least one candidate bank account number is within the predetermined proximity threshold of the input bank account number.
4. (Original) The method of claim 3, further comprising:
setting the validation status to an invalid status when it is determined that the at least one candidate bank account number is not within the predetermined proximity threshold of the input bank account number; and storing the input bank account number and date tag in the candidate numbers list.
5. (Previously Presented) The method of claim 1, wherein the nearest neighbor-based validation process comprises:
determining if the input bank account number is between the at least two valid bank account numbers that are neighbors of the input bank account number and that a distance between the neighbors is within a predetermined proximity threshold; and
setting the validation status to a valid status when it is determined that the input bank account number is between the at least two valid bank account numbers that are neighbors of the input bank account number and that the distance between the neighbors is within the predetermined proximity threshold.
6. (Original) The method of claim 5, further comprising:
searching a candidate numbers list for at least one candidate bank account number that is within the predetermined proximity threshold of the input bank account number after it is determined that the distance between the neighbors is not within the predetermined proximity threshold; and
setting the validation status to the valid status when it is determined that the at least one candidate bank account number is within the predetermined proximity threshold of the input bank account number.
7. (Original) The method of claim 6, further comprising:

storing the input bank account number and date tag in the candidate numbers list.
8. (Previously Presented) The method of claim 1, wherein the determining the valid numbers list further comprises:
inputting valid bank account numbers associated with the routing number in the valid numbers list;sorting the valid bank account numbers into a first order; and
purging valid bank account numbers from the sorted valid numbers list to ensure that neighboring valid bank account numbers are at least a predetermined proximity threshold away from each other.
9. (Previously Presented) The method of claim 1, further comprising:
maintaining the valid numbers list comprising bank account numbers that were determined to have a valid validation status by the nearest neighbor-based validation process; and maintaining a candidate numbers list comprising bank account numbers that were determined to have an invalid validation status by the nearest neighbor-based validation process.
10. (Original) The method of claim 9, wherein each bank account number in the candidate numbers list is associated with a date or time tag and said method further comprises removing a bank account number from the candidate numbers list when the date or time tag of the bank account number is more than a predetermined expiration threshold older than a current date or time.”

Machine Learning Basics with the K-Nearest Neighbor Algorithm (Near Neighbor, 2018) discloses using input data to learn a function that produces an output when given unlabeled data.  
The cited references taken either individually or in combination with other prior art of record fails to teach (emphasis added)
“determining a validation status of the input bank account number using a nearest-neighbor based validation process, the validation status determined by:
searching the valid numbers list for at least two valid bank account numbers that are neighbors of the input bank account number, the at least two valid bank account numbers including a larger account number that is greater than the input bank account number and a smaller account number that is smaller than the input bank account number; and
determining if a distance between the input bank account number and the larger account number and a distance between the input bank account number and the smaller account number are within a predetermined proximity threshold;
setting the validation status to an invalid status when it is determined the input bank account number is not within the predetermined proximity threshold to at least two valid bank account numbers that are neighbors of the input bank account number, and
invalidating a transaction based on the validation status having an invalid status .”
5. (Previously Presented) The method of claim 1, wherein the nearest neighbor-based validation process comprises:
determining if the input bank account number is between the at least two valid bank account numbers that are neighbors of the input bank account number and that a distance between the neighbors is within a predetermined proximity threshold; and
setting the validation status to a valid status when it is determined that the input bank account number is between the at least two valid bank account numbers that are neighbors of the input bank account number and that the distance between the neighbors is within the predetermined proximity threshold.
8. (Previously Presented) The method of claim 1, wherein the determining the valid numbers list further comprises:
inputting valid bank account numbers associated with the routing number in the valid numbers list; sorting the valid bank account numbers into a first order; and
purging valid bank account numbers from the sorted valid numbers list to ensure that neighboring valid bank account numbers are at least a predetermined proximity threshold away from each other.
9. (Previously Presented) The method of claim 1, further comprising:
maintaining the valid numbers list comprising bank account numbers that were determined to have a valid validation status by the nearest neighbor-based validation process; and maintaining a candidate numbers list comprising bank account numbers that were determined to have an invalid validation status by the nearest neighbor-based validation process.
10. (Original) The method of claim 9, wherein each bank account number in the candidate numbers list is associated with a date or time tag and said method further comprises removing a bank account number from the candidate numbers list when the date or time tag of the bank account number is more than a predetermined expiration threshold older than a current date or time.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696